DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 27 March 2020 in reference to application 16/833,211.  Claims 1-15 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an audio decoder,” “an error concealment controller,” “a noise estimator” in claim 1, “an LPC representation generator,” and “an LPC synthesizer” of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovesi et al. (US PAP 2004/0010407).

Consider claim 1, Kovesi teaches An audio processing system (abstract) comprising:  5
an audio decoder configured for receiving packets or frames of an audio signal (figure 1 & 2, 0053-59, decoder 4, receiving audio frames from channel, and from encoder); 
an error concealment controller configured for receiving the packets or frames of the audio signal and for determining whether a packet or frame is erroneous or missing and for providing a control message to the audio decoder when it is determined that 10a packet or frame is erroneous or missing (figure 1, module 3, 0053, detecting that 
a noise estimator for estimating a noise estimate during a reception of good audio frames, wherein the noise estimate depends on the good audio frames (0056, 0043, 0164, estimated noise from good frames), 
15wherein the audio decoder is configured to operate in an error concealment mode, when the control message is provided by the error concealment controller (figure 1, module 3, 0053, detecting that transmitted data has been lost or corrupted, controlling switch to reconstruction module), and 
wherein the noise estimator is configured to provide the noise estimate to the audio decoder when the control message is provided by the error concealment controller (0056, 0043, 0164, estimated noise from good frames which concealment moves reconstruction towards).

Consider claim 2, Kovesi teaches the system of claim 1, wherein the audio decoder is configured to operate in a normal decoding mode, when the error concealment controller does not find an error situation (figure 1, module 3, 0053, when no errors detected, valid data fed to decoder).

Consider claim 3, Kovesi teaches the system of claim 1, wherein the noise estimator is configured to provide the noise estimate to the audio decoder, when the error concealment controller indicates a change from a normal decoding mode to an error concealment mode (0056, 0043, 0164, estimated noise from good frames used to 

Consider claim 4, Kovesi teaches the system of claim 1, wherein the noise estimator is configured to be controlled by the error concealment controller to switch, from a normal noise estimation mode in a normal decoding mode performed by the audio decoder to a noise estimate 35provision operation in an error concealment mode performed by the audio decoder (0053-59, memories of decoder are loaded with good parameters when frames are valid.  Only when frame error detected, are the parameters used for concealment. 0056-57, 0043, 0164, error concealment with noise estimates).

Consider claim 14, Kovesi teaches A method of audio processing (abstract) comprising:  5
audio decoding using receiving packets or frames of an audio signal (figure 1 & 2, 0053-59, decoder 4, receiving audio frames from channel, and from encoder); 
error concealment controlling using receiving the packets or frames of the audio signal and for determining whether a packet or frame is erroneous or missing and for providing a control message to the audio decoder when it is determined that 10a packet or frame is erroneous or missing (figure 1, module 3, 0053, detecting that transmitted data has been lost or corrupted, controlling switch to reconstruction module); and 

15wherein the audio decoding is configured to operate in an error concealment mode, when the control message is provided (figure 1, module 3, 0053, detecting that transmitted data has been lost or corrupted, controlling switch to reconstruction module), and 
wherein the estimating provides the noise estimate to the audio decoder when the control message is (0056, 0043, 0164, estimated noise from good frames which concealment moves reconstruction towards).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovesi in view of Tsutsumi (US PAP 2017/0148459).

Consider claim 5, Kovesi teaches the system of claim 1, wherein the audio decoder comprises an LPC (linear prediction coding) representation generator for generating a replacement LPC representation (0102, 0140, LPC analysis and synthesis 
Kovesi does not specifically teach an 5LPC synthesizer for filtering a codebook information using the replacement LPC representation to obtain a replacement signal.
IN the same field of error concealment, Tsutsumi teaches an 5LPC synthesizer for filtering a codebook information using the replacement LPC representation to obtain a replacement signal (0157-163, adaptive and fixed codebooks may be used in synthesizing concealment signals).
Therefore it would have been obvious at the time of effective filing to use a codebook based LPC synthesis as taught by Tsutsumi in the system of Kovesi in order to allow for highly accurate packet loss concealment (Tsutsumi 0002).

Consider claim 10, Kovesi teaches the apparatus of claim 5, 5 wherein the LPC representation generator is configured to derive the replacement LPC representation using a preceding good LPC representation or a mean value of at least two preceding good LPC representations (0060, using previous valid frames for regenerating subsequent erased frames), wherein the mean value or the preceding good LPC representation is faded out such that, after a number of 10erroneous or missing frames the 

Consider claim 15, Kovesi teaches A method of audio processing (abstract) comprising:  5
audio decoding using receiving packets or frames of an audio signal (figure 1 & 2, 0053-59, decoder 4, receiving audio frames from channel, and from encoder); 
error concealment controlling using receiving the packets or frames of the audio signal and for determining whether a packet or frame is erroneous or missing and for providing a control message to the audio decoder when it is determined that 10a packet or frame is erroneous or missing (figure 1, module 3, 0053, detecting that transmitted data has been lost or corrupted, controlling switch to reconstruction module); and 
estimating a noise estimate during a reception of good audio frames, wherein the noise estimate depends on the good audio frames (0056, 0043, 0164, estimated noise from good frames), 
15wherein the audio decoding is configured to operate in an error concealment mode, when the control message is provided (figure 1, module 3, 0053, detecting that transmitted data has been lost or corrupted, controlling switch to reconstruction module), and 
wherein the estimating provides the noise estimate to the audio decoder when the control message is (0056, 0043, 0164, estimated noise from good frames which concealment moves reconstruction towards).

In the same field of error concealment, Tsutsumi suggests a non-transitory digital storage medium having stored thereon a computer program for performing, when said computer program is run by a computer, the method (0035-37, decoder may be software operating on a computer, which would require a memory to store the program on.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a program on a memory as taught by Tsutsumi in the system of Kovesi in order to allow the method to be carried out on ubiquitous computer equipment readily available in the market.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovesi in view of Martin (Noise Power Spectral Density Estimation Based on Optimal Smoothing and Minimum Statistics).

Consider claim 6, Kovesi teaches the system of claim 1, but does not specifically teach wherein the noise estimator is configured for applying a minimum statistics approach with optimal smoothing to the past decoded signal to derive the noise estimate.
In the same field of noise estimates, Martin teaches wherein the noise estimator is configured for applying a minimum statistics approach (Section II B, minimum 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use the minimum statistics approach as taught by Martin in the system of Kovesi in order to more accurately estimate noise in the signal (Martin introduction).

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovesi in view of ITU-T G.718 (Frame error robust narrow-band and wideband embedded variable bit-rate coding of speech and audio from 8-32 kbit/s).

Consider claim 12, Kovesi teaches the apparatus of claim 1, but does not specifically teach a signal analyzer for analyzing a signal 35characteristic of a signal received before an occurrence of an error to be concealed, wherein the signal analyzer is configured to provide an analysis result, and wherein 28Attorney File No. 110971-9102.US03 the audio decoder is configured to use a time-varying fading factor, wherein the time- varying fading factor is determined depending on the analysis result.
In the same field of error concealment, ITU-T G.718 teaches a signal analyzer for analyzing a signal 35characteristic of a signal received before an occurrence of an error to be concealed, wherein the signal analyzer is configured to provide an analysis result (pages 204-205 signal classification based on characteristics, Voice, unvoiced, etc), and wherein 28Attorney File No. 110971-9102.US03 the audio decoder is configured to use a time-varying fading factor, wherein 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to classify signals as attenuate according to classification as taught by ITU-T G.718 in the system of Kovesi in order to improve the quality of the error concealment.

Consider claim 13, ITU-T G.718 teaches the apparatus of claim 12,  5 wherein the signal characteristic is a signal stability or a signal class (page 204-05 classifying signal based on stability), and wherein the time-varying fading factor is determined so that the fading factor decrease to 0 in a shorter time for a signal being less stable or being in a noise class 10compared to a signal being more stable or being in a tonal class (page 204 more stable signals attenuate to noise more slowly) .

Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 7, Kovesi teaches the system of claim 1, but does not specifically teach “wherein the noise estimator is configured to derive, from the past decoded signal, a spectral noise estimate, to convert the spectral noise estimate into an LPC 20representation; and to convert the LPC representation into an ISF of LSF domain to 

Consider claim 8, Kovesi teaches the system of claim 1, but does not specifically teach “wherein the noise estimator is configured to provide a spectral noise estimate; to convert the spectral noise estimate into a time domain representation; and  30to perform a Levinson-Durbin recursion using the first N samples of the time domain representation, wherein N corresponds to an LPC order of the replacement LPC representation” when combined with each and every other limitation of the claim, the base claim and any intervening claims.  Therefore claim 8 contains allowable subject matter. 

Claim 9 contains allowable subject matter because it depends on and further limits claim 8.

Consider claim 11, Kovesi teaches the apparatus of claim 5. 15However the prior art of record does not teach or fairly suggest the limitations of “wherein the LPC representation generator is configured to generate a further replacement LPC representation, wherein the apparatus further comprises an adaptive codebook, 20wherein the LPC synthesizer is configured to filter a codebook information from a fixed codebook using the replacement LPC representation derived from the noise estimate to obtain a second replacement signal, and wherein the LPC synthesizer is configured to filter a codebook information from the 25adaptive codebook using the further replacement LPC 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jelinek et al. (US Patent 7,693,710) provides background into ITU-T standards on error concealment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655